Citation Nr: 0013410	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  95-25 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a left knee disorder, 
currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from October 1980 to October 
1984.

The appeal arises from the March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, denying an increased rating from 
the 10 percent assigned for a left knee disorder.
 

REMAND

The veteran began receiving treatment for left knee symptoms 
with strenuous exercise in service in March 1981.  He 
suffered a stress injury to the ligaments of   the left knee 
June 1983, and a twisting injury to the knee in February 
1984.  He underwent an arthroscopy of the left knee with a 
left medial meniscectomy in service in June 1984, treating a 
tear of the left medial meniscus. 

Post service VA treatment records reflect fitting with a 
Lenox Hill derotation knee                                                                                                                                                                                            
brace in June 1985 and wearing of that brace thereafter.  The 
veteran received continued VA treatment in the 1980's and 
1990's for pain on use and weight bearing, laxity of the 
anterior cruciate ligament, and complaints of instability.  

A bone scan in December 1994 showed increased uptake at the 
left knee, assessed as likely due to degenerative 
osteoarthritis.  

At a VA outpatient treatment in February 1995, the veteran 
had pain on passive motion of the knee, and marked pain on 
active motion.  The veteran reported increased baseline pain 
every few weeks, use of a knee brace, and minimal relief with 
Motrin.  The examiner prescribe a cane, Percocet, and 
orthopedic follow up.

At a VA examination in February 1995, the veteran complained 
of increasing difficulty with the knee, with intermittent 
bouts of pain and achiness, and instability for which he wore 
a knee brace.  The examiner found full extension and 110 
degrees flexion, with mild medial-lateral laxity of the 
medial, lateral, and collateral ligaments.  Degenerative 
joint disease of the left knee joint was also diagnosed.  
X-rays showed minimal osteophyte formation at the patella and 
femoral joint.  The X-ray examiner diagnosed minimal to 
moderate degenerative joint disease of the femoral patella 
joint.  

A private MRI of the left knee in July 1995 showed a probable 
chronic anterior cruciate ligament tear; altered medial 
meniscus with severe degenerative change, possible partial 
meniscectomy of the anterior horn, and complete meniscectomy 
of the posterior horn; mild degenerative change involving the 
posterior horn of the lateral meniscus; and bony evidence of 
osteoarthritis, particularly affecting the medial compartment 
and causing a varus deformity.  

At an August 1995 hearing before a hearing officer at the RO, 
the veteran testified that he wore a knee brace because he 
had instability in his knee and his knee would otherwise 
frequently buckle.  He added that his knee would also give 
out when ascending or descending stairs, and that he had to 
use the banister for control.  He added that he had in the 
past been out of work due to difficulties with his left knee, 
or had requested light duty at work due to his knee.  He 
testified that he worked as a mail handler for the Post 
Office, and he had lost three weeks of work over the past 
year due to his knee.  He also testified that he had an 
appreciable loss of muscle on the left due to his knee, and 
he might stagger even with normal walking if not attentive.  
He testified that since February 1995 he had used a cane as 
well as a knee brace.  He testified that he was seeking a 20 
percent disability rating for his left knee disorder.

At a July 1997 VA examination, the veteran reported working 
as a mail sorter with the U.S. Post Office.  His knee 
occasionally locked, and became worse with burning pain at 
the end of the day, with difficulty with his brace.  He 
reported having no history of dislocation or recurrent 
subluxation.  He reported having had only one surgery on the 
knee in service and none since service.  Upon examination, 
the knee did not appear swollen, and there was no apparent 
fluid.  There was no crepitus on range of motion, and there 
appeared to be good strength in the left leg.  Range of 
motion was to full extension and approximately 110 degrees 
flexion.  The examiner commented that there was no increased 
limitation of motion due to pain on use, though the veteran 
had flare-ups of pain once or twice per week.  There was no 
laxity or instability in the knee.  

In July 1998 the veteran underwent VA arthroscopy of the left 
knee with debridement of existing arthritis and drilling of 
an osteochondral defect.  The post-operative diagnosis was 
anterior-cruciate-ligament-deficient knee with instability on 
the left side and severe degenerative joint disease of the 
medial and patellofemoral joints.  

At a January 1999 VA examination, the veteran's claims file 
was reviewed and a history of the veteran's left knee 
disorder was noted.  The veteran reported having to use a 
knee brace to support the knee during climbing and walking 
down stairs.  The veteran also reported instability in the 
knee joint, with daily pain.  He reported taking daily 
nonsteroidal anti-inflammatories.  Upon examination, 
operative scars were noted.  Also noted were new bone 
formation on the lateral aspect of the knee joint, and a 
Baker's cyst on the back of the knee joint.  The examiner 
assessed degenerative arthritis of the knee joint, with range 
of motion from 0 to 80 degrees.  The examiner assessed that 
there were no flare-ups.  However, there was daily pain.  
There was no evidence of easy fatigability, incoordination, 
or additional loss of range of motion due to pain.  Of 
particular relevance to this remand, the examiner made 
contradictory conclusions by stating that the veteran 
required a knee brace at all times to prevent the knee from 
giving out on him, but also stated that there was no clinical 
evidence of instability or laxity.  

Because the January 1999 VA examiner made apparently 
contradictory conclusions regarding the veteran's left knee 
disorder, an additional VA examination is required to resolve 
this discrepancy.  

When reviewing the level of disability due to a service-
connected disorder affecting a joint, and the rating is based 
on limitation of motion, the Board must consider an increased 
schedular rating based on functional loss due to pain on 
undertaking motion, weakened movement, fatigability, and 
incoordination.  38 C.F.R. §§ 4.40 and 4.45 (1999); DeLuca v. 
Brown,  8 Vet.App. 202 (1995).

In addition, the Board points out that separate disability 
ratings may be assignable for knee disabilities.  In a VA 
General Counsel Opinion, VAOPGCPREC 23-97 (July 1, 1997), it 
was held that arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 (5010) for 
limitation of motion and Diagnostic Code 5257, for other 
disability of the knee including subluxation or lateral 
instability.  Also, VAOPGCPREC 9-98 (August 14, 1998) 
indicated that when a knee disability is rated under 
Diagnostic Code 5257 it is not required that the claimant 
have compensable limitation of motion under Diagnostic Code 
5260 or 5261 in order to obtain a separate rating for 
arthritis.  It is only required that the claimant's degree of 
limitation of motion meet at least the criteria for a zero- 
percent rating.  These distinct bases for disability ratings 
for the veteran's service-connected left knee disorder, as 
well as 38 C.F.R. §§ 4.40 and 4.45, and the Court's decision 
in DeLuca, supra, must be considered.

The case is therefore REMANDED to the RO for the following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his left knee 
disorder since January 1999, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
for these disorders should then be 
requested and associated with the claims 
folder. 

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
degree of severity of his service-
connected left knee disorder.  The claims 
folder including a copy of this Remand 
must be made available to the examiner 
prior to the examination and must be 
reviewed by the examiner in connection 
with the examination.  The examiner 
should specify on the examination report 
that the claims folder has been reviewed.  

The knee must be examined without any 
brace or assistive device.  Any braces or 
assistive devices used by the veteran 
should, however, be described in the 
examination report.  The examiner should 
ascertain the nature and extent of any 
arthritis, and also note any subluxation 
and/or instability.  If subluxation or 
instability is present, the examiner 
should state whether it is less than 
slight, slight, moderate, or severe in 
degree.  Limitation of motion of the knee 
in both flexion and extension should be 
specified in degrees. A full range of 
motion of the knee is zero degrees of 
extension to 140 degrees of flexion.  38 
C.F.R. § 4.71, Plate II (1999).  The 
examiner should also comment on the 
effects of the service-connected disorder 
upon the veteran's ordinary activity and 
how any pain impairs him functionally, 
particularly in the work-place, 
including, specifically, the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by DeLuca 
and the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1999), as applicable.

3. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested examination does not 
fully comply, including review of the 
claims file, the examination report must 
be returned for corrective action.

4.  The RO should then readjudicate the 
appealed increased rating claim.  
Separate disability ratings for 
instability and arthritis must be 
considered, as explained in the body of 
this Remand, pursuant to VAOPGCPREC 23-97 
and VAOPGCPREC 9-98.  If the 
determinations remain to any extent 
adverse to the veteran, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order. The purpose of this remand is 
to procure clarifying data and to comply with precedent 
decisions of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


